      Case 8:19-cv-02433-PWG Document 27-2 Filed 12/07/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MARYLAND
                         (Southern Division)

MICHAEL CALABRO                            *
         Plaintiff,                        *
                                           * Case No.: 8:19-cv-02433-PWG
v.                                         *
                                           *
CASTLE LAW GROUP, P.C., et al.             *
            Defendants.                    *


                                    ORDER
      UPON CONSIDERATION of Defendant’s Motion to Dismiss or in the

Alternative, Motion to Compel Arbitration, and any responses and replies thereto,

it is this __________day of ______________, 2021,

ORDERED,

      That Defendant’s Motion to Dismiss or in the Alternative, Motion to Compel

Arbitration is DENIED.




                                           _________________________
                                           The Honorable Paul W. Grimm
